Citation Nr: 1228269	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  10-35 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral disability, claimed as locking of the elbows.

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for a bilateral knee disability, claimed as locking of the knees.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for chest pains.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for gastrointestinal disability, including frequent bowel movements.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for left and right leg numbness, to includes as due to a back disability.

11.  Entitlement to service connection for depression.

12.  Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from April 1990 to April 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2012 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  While this case was held open for 30 days in order to allow the Veteran adequate opportunity to submit additional information, the Board notes that no such information has been received.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2009 the Veteran underwent various VA examinations (Gulf War, audiological, joints, mental disorders, spine) for the purpose of addressing the medical matters presented by this appeal.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2009 VA opinions obtained in this case are not adequate.  The November 2009 VA examiners undertook the examinations without having the opportunity to review the Veteran's claims file, including the Veteran's service treatment records.  At the hearing in March 2012, the Veteran's representative asserted that the claimed disabilities are due to the Veteran's combat service in the Persian Gulf and service connection is warranted under the provisions of 38 C.F.R. § 3.317.  Based on the nature of the Veteran's service  and his assertions in this case, the Board finds that the Veteran should be scheduled for VA examinations by examiners who are able to review the Veteran's entire medical history and render the appropriate medical opinions regarding any nexus of the claimed disabilities to service.  The Board notes that the November 2009 VA examination reports does not show a current diagnosis of depression or right ear hearing loss for VA compensation purposes.  During the March 2012 hearing, the Veteran indicated that he was receiving ongoing treatment for depression at the VA.  He also indicated that 2 years ago, apparently after the VA audiometric examination, he had been told by the VA that he had a 5 percent hearing loss.  As such, all current VA treatment records should be obtained prior to the VA examinations for the claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran from February 2010 and associate them with the claims file (or Virtual VA file).

2.  The Veteran should be scheduled for the appropriate VA examinations regarding the disabilities on appeal.  The examiners must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiners should provide an opinion as to whether it is at least as likely as not that the Veteran has any current left and right elbow disability, back disability, left and right knee disability, bilateral hearing loss, tinnitus, disability manifested by chest pains, hypertension, gastrointestinal disability, headaches, left and right leg numbness, depression, and insomnia that had its onset in service or is otherwise related to his active military service.  If any examiner finds that the claimed manifestations of the disabilities on appeal can not be attributed to a diagnosed illness, the examiner should determine if there are objective indications of a chronic undiagnosed illness.  The examiners must explain the rationale for all opinions given.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


